Citation Nr: 0018191	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a genitourinary 
disorder manifested by urinary dysfunction.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claims for service 
connection for bilateral hearing loss, a genitourinary 
disorder manifested by urinary dysfunction, a sinus 
disability (claimed as chronic sinusitis) and hepatitis.

At the present time, the veteran is service-connected at 100 
percent for post-traumatic stress disorder (PTSD). 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bilateral hearing loss is plausible.  

2.  There is no competent evidence of a plausible claim for 
service connection for a genitourinary disorder manifested by 
urinary dysfunction.

3.  There is no competent evidence of a plausible claim for 
service connection for a sinus disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a genitourinary disorder 
manifested by urinary dysfunction.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a sinus disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in January 1969, his nose, sinuses, ears, 
eardrums and genitourinary system were normal.  On his 
medical history, he denied having any problems with regard to 
his hearing and also denied having sinusitis or any 
genitourinary complaints.  On audiological evaluation, his 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
0
35
LEFT
-5
-5
-5
0
0

During active duty, the veteran was treated on several 
occasions for acute upper respiratory infections, which had 
resolved.  On separation examination in November 1971, his 
nose, sinuses, ears, eardrums and genitourinary system were 
normal.  On audiological evaluation, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The veteran reported that he was in good health.  Several 
weeks afterward, on the date of his separation from active 
duty in November 1971, he affirmed in a written statement 
that there had been no change in his medical condition since 
the aforementioned examination.

The veteran's DD 214 Form shows that he served in Vietnam and 
that his military occupational specialty was as a helicopter 
repairman.  

Thereafter, many years after his separation from service, the 
veteran submitted a claim for VA disability compensation in 
August 1997.  Pursuant to his claim, he submitted a series of 
VA and private medical records and was also medically 
examined by VA.

On VA audiological evaluation in September 1994, the veteran 
reported having a history of gradual hearing loss which, 
according to him, began during active service while he was in 
Vietnam.  He claimed that he was exposed to acoustic trauma 
from helicopter engine noises and artillery fire.  His pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
75
LEFT
15
15
10
50
70

On word recognition testing using the Maryland CNC Test 
criteria, his word recognition score was 92 percent in his 
right ear and 96 percent in his left ear.  The assessment was 
bilateral mild-to-moderate high frequency sensorineural 
hearing loss with good speech recognition.    

The report of a December 1994 VA examination of the veteran's 
sinuses shows that he complained of having sinus pain and 
congestion.  However, on radiographic examination, his 
paranasal sinuses were found to be normal.


A June 1997 VA medical report shows that the veteran was 
treated for complaints of increased urinary urgency and 
frequency for a duration of an unspecified number of years.  
Examination of his genitalia and urethra was normal and he 
was assessed with probable prostatitis.

In April 1998, the veteran was admitted into a VA residential 
treatment program for PTSD.  On admission, he was given a 
general medical examination, during which he reported having 
a medical history which included hearing loss, urinary 
problems manifested by urinary urgency and hesitancy without 
prostate involvement, and sinus congestion.  He also reported 
that in 1974 and 1975, he sustained significant facial trauma 
which included mandibular fractures and a fracture of his 
right zygomatic arch and, in 1986, he received a vasectomy 
and, in 1992, a bilateral inguinal herniorrhaphy.  
Examination of his nose revealed normal patency and pale and 
slightly boggy mucosa and turbinates.  Examination of his 
ears revealed normal canals, auricles and essentially intact 
tympanic membranes except for mild sclerosis of the pars 
tensa of the right tympanic membrane.  Examination of his 
genitalia was normal.  

On VA audiological evaluation in May 1998, the veteran 
reported that he experienced a gradual decrease in his 
hearing acuity ever since the time of his separation from 
active duty.  He reported that his noise exposure included 3 
years of exposure to helicopter engine noises in the 
military, followed by noise from firearms while hunting and 
also noise from operating chainsaws.  His pure tone 
thresholds on air conduction examination, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
65
LEFT
15
20
15
55
55

The assessment was moderately severe high-frequency 
sensorineural hearing loss secondary to noise exposure, 
bilaterally.

Private medical reports from St. Elizabeth Health Services, 
dated in June 1996 and received by VA in August 1998, show 
that the veteran reported that he was a carpenter.  The 
reports show that he complained of urinary problems and 
symptoms indicative of prostatism for many years.  Physical 
examination revealed uncircumcised genitalia, which were 
unremarkable.  Rectal examination revealed a soft, flat 
prostate with a soft nodule on the right side.  The 
impression was symptoms of prostatism.  A diagnostic 
operation to investigate the causes of his severe urinary 
hesitancy revealed evidence of a decompensated bladder and 
led to a diagnosis of evidence of bladder diverticulae.

A private medical statement dated in September 1998 from 
Donald E. Walker, M.D., of Idaho Elks Rehabilitation 
Hospital, shows that the veteran was treated for complaints 
of urinary frequency and urge incontinence.  

II.  Analysis

Entitlement to service connection for bilateral 
hearing loss, a genitourinary disorder manifested 
by urination dysfunction, and a sinus disability.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issues before the Board are whether the veteran has presented 
evidence of well-grounded claims for service connection for 
bilateral hearing loss, a genitourinary disorder manifested 
by urinary incontinence and a sinus disability.  If not, the 
appeal of the denials of these claims must fail, because the 
Board has no jurisdiction to adjudicate the claims.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  However, to be well 
grounded, a claim need not be conclusive; it must, however, 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, opinions of witnesses skilled in the 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

The veteran, in this case, essentially maintains that he 
should be granted service connection for a sinus disability, 
urinary dysfunction and bilateral sensorineural hearing loss.  
The medical records from active service show no abnormalities 
of his genitourinary system or sinuses on enlistment 
examination in January 1969.  Though a single notation of a 
pure tone threshold of 35 decibels at 4000 Hertz was made on 
audiological examination of his right ear, no diagnosis of 
chronic hearing impairment was shown on enlistment 
examination and, as will be discussed, the 35 decibel pure 
tone threshold did not reappear on separation examination.  
During service, the veteran was not diagnosed with any 
chronic genitourinary or sinus disorder, nor a chronic 
hearing loss condition.  On separation examination in 
November 1971, his genitourinary system and sinuses were 
normal and no hearing impairment was shown on audiological 
testing.  The veteran's pure tone thresholds were zero 
decibels, bilaterally, on testing at 500, 1000, 2000, and 
4000 Hertz, indicating normal hearing acuity in all respects 
at the time of his discharge.

Following service, the veteran's medical records show that a 
diagnosis of bilateral sensorineural hearing loss was first 
noted on VA audiometric examination in September 1994, over 
20 years after his separation from active duty.  On VA 
audiometric evaluation in May 1998, the diagnosis of 
bilateral sensorineural hearing loss was attributed to noise 
exposure.  According to the veteran, he experienced gradual 
hearing loss from the time of his separation from active 
duty, and reported exposure to helicopter engine noise while 
in service and to the noise from hunting firearms and 
chainsaws after his military discharge.  The hearing loss 
diagnosis shown in the 1998 report was attributed to noise 
exposure, and although it was not specifically related to the 
veteran's military service, that possibility cannot be 
excluded.  In this regard, it is noted that the veteran's DD 
Form 214 shows that his MOS was that of aircraft mechanic and 
repairman.  Thus noise exposure in service is conceded.  
Since the veteran was exposed to noise in service, currently 
has a diagnosis of defective hearing, and the VA examiner has 
related the veteran's hearing loss to noise exposure, a 
plausible nexus with service is established, and the 
veteran's claim is well grounded.  

With regard to his sinus claim, notwithstanding his 
complaints of sinus symptoms, X-ray examination of his 
sinuses in December 1994 revealed normal findings.  Thus, a 
current finding of sinusitis is not of record.  His 
genitourinary complaints of urinary dysfunction were 
attributed to a diagnosis of bladder diverticulae in June 
1996.  No objective medical opinion relating the urinary 
dysfunction to military service was presented in the 
evidence.  

Under 38 U.S.C.A. § 5107(a), a claimant must first establish 
a well-grounded claim with presentation of medical evidence 
indicating a current disability of the type for which service 
connection is sought.  Absent an actual diagnosis of a 
chronic sinus disability, the veteran's claim of service 
connection in this regard cannot be well grounded.  For a 
service connection claim to be deemed plausible, there must 
be competent medical evidence of both a current disability 
and competent medical evidence of a causal relationship 
between that current disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Absent objective nexus evidence 
associating his bladder diverticulae, first shown in 1996, 
with his period of active duty, the claim of service 
connection for a genitourinary disorder manifested by urinary 
dysfunction cannot be well grounded.  Grivois v. Brown, 6 
Vet. App. 136 (1994).  The veteran's uncorroborated 
assertions that his bladder disability is related to service 
are insufficient to well ground his claim.  The evidence 
shows that the veteran was a carpenter, and there is no 
indication in the record that he possesses the requisite 
medical knowledge to present medical opinions to establish a 
relationship between his bladder dysfunction and his period 
of military service.  He is therefore not competent to 
provide medical nexus evidence, and his statements in this 
regard are thus entitled to no probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. at 494.  As his claims for service connection for 
a sinus disability, and a genitourinary disability, are not 
well grounded, they must be denied.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995) (en banc).  His claim for bilateral 
defective hearing is found to be well grounded and will be 
further addressed in the remand below.  


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded, and the claim to that extent 
is allowed.  

The claim of entitlement to service connection for a 
genitourinary disorder manifested by urinary dysfunction is 
not well grounded; the claim is therefore denied. 

The claim of entitlement to service connection for a sinus 
disability is not well grounded; the claim is therefore 
denied.


REMAND

The veteran seeks service connection for a bilateral hearing 
loss.  The record shows that on VA examination in May 1998, 
the examiner stated that the veteran's defective hearing was 
due to noise exposure, and it was noted during the 
examination that the veteran reported noise exposure in 
service from helicopter engine noises, as well as from 
firearms while hunting and noise from operating chain saws.  
In view of that statement and the totality of the clinical 
record, the Board finds that a medical opinion addressing the 
etiology of the veteran's current hearing loss should be 
obtained.  

A review of the veteran's claims folder shows that in late 
April 1999, the RO received from him a notarized, handwritten 
lay witness statement from his former spouse, dated in early 
April 1999.  In the statement, the former spouse reported 
that in 1970, she was married and living with the veteran 
while he was stationed at Fort Hood, Texas.  According to the 
former spouse, while at Fort Hood he received treatment for 
hepatitis at the base hospital for a period of one month.  
She also reported that the veteran was in "Group Therapy" 
at Fort Hood, though she did not provide further 
clarification in her statement as to what this meant.  Other 
than the veteran's hepatitis compensation claim, his former 
spouse's statement did not address any other issue on appeal 
before the Board.

The documents accompanying the lay witness statement did not 
include any waiver of first-review by the RO, which is the 
agency of original jurisdiction.  Additionally, the file does 
not indicate that the veteran received any notice of when his 
claim was certified to the Board for appellate review, 
pursuant to 38 C.F.R. § 20.1304 (1999).  Therefore, to avoid 
prejudice to the veteran, the issue of entitlement to service 
connection for hepatitis must be remanded to the RO for its 
consideration in the first instance of the aforementioned lay 
witness statement and an issuance of a Supplemental Statement 
of the Case.  As this remand is to correct a procedural 
defect, the Board will not make any determination at this 
time regarding whether or not the veteran's hepatitis claim 
is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).

Accordingly, the case is REMANDED to the RO for the 
following actions:


1. The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for his defective hearing.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records, which 
have not already been obtained.

2.  The RO should schedule the veteran 
for an audiological examination by an 
audiologist to evaluate the veteran's 
bilateral hearing loss.  All indicated 
studies should be performed.  The 
examiner is requested to completely 
review the claims folder prior to the 
examination.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current bilateral defective hearing is 
related to noise exposure that the 
veteran experienced in military service.  
A complete rationale for all opinions and 
conclusions expressed must be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.   The RO should review the content of 
the April 1999 lay witness statement 
from the veteran's former spouse on the 
merits, and weigh its probative value 
with regard to the veteran's 
compensation claim for hepatitis.  It 
should then address the issues of 
entitlement to service connection for 
hepatitis and for bilateral defective 
hearing.  

5.  If the RO decision regarding service 
connection for bilateral hearing loss or 
for hepatitis remains adverse to the 
veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and all parties 
should be afforded a reasonable 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of 
this remand are to develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this 
remand may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

